Citation Nr: 0206931	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  95-23 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right elbow and hand 
disability, secondary to the veteran's service-connected 
right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1961, from September 1965 to May 1969, and from May 1971 to 
May 1974.  As noted previously, during the second period of 
service, principally in 1966, the veteran "lost" more than 
300 days, under Section 972, Title 10, United States Code, 
due to periods of desertion from military duty and due to 
confinement.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that, among other issues, denied the veteran's claim 
of entitlement to service connection for a right elbow and 
hand disability, secondary to his service-connected right 
shoulder disability.  A hearing was held at the RO in October 
1995, and before a Member of the Board in Washington, D.C. in 
April 1998.  In a December 1998 decision, the Board also 
denied this claim.  

Thereafter, the veteran appealed the December 1998 decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In December 1999, while the case 
was pending, VA's Office of General Counsel (OGC) and the 
veteran's attorney filed a joint motion (Motion) requesting 
that the Court vacate the Board's decision regarding this 
issue only, and remand it to the Board for further 
adjudication in accordance with the Motion.  (It was 
requested that the Court dismiss the appeals of other claims 
adjudicated by the Board in December 1998.)  

In late December 1999, the Court granted the Motion, vacated 
the Board's December 1998 decision with respect to the issue 
of service connection for right hand and elbow disorders, and 
remanded the case to the Board.  

Finally, it is noted that when this case again came before 
the Board in June 2000, it was referred to VA's Veterans 
Health Administration (VHA) for an expert medical opinion.  
After the VA physician reviewed the record and rendered his 
opinion, the veteran's claims file was lost.  The RO and the 
Board exerted extensive efforts to locate the claims file to 
no avail.  Extensive efforts were also expended by the RO and 
the Board in order to rebuild the claims file, and all 
records currently available, albeit not all of the veteran's 
records from the original claims folder, have been associated 
with the rebuilt claims file.  Fortunately, for the purposes 
of this particular claim, it appears that all relevant 
evidence is contained in the rebuilt file.  This is so 
because copies of all evidence, correspondence, and the like 
deemed relevant to this claim were made in conjunction with 
the veteran's appeal to the Court, and these copies were 
available when the file was rebuilt.  


FINDING OF FACT

The weight of the evidence demonstrates that the veteran does 
not currently suffer from a right elbow and hand disability, 
or that he suffers from such disability secondary to his 
service-connected right shoulder disability.


CONCLUSION OF LAW

The veteran does not have a right elbow and hand disability 
secondary to his service-connected right shoulder disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a))


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that (relatively) recently enacted law and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)). 

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that during the course of the appeal on 
the issue of entitlement to service connection for a right 
elbow and hand disability secondary to the service-connected 
right shoulder disability, the veteran and his representative 
were provided with a Statement of the Case in June 1995, and 
a Supplemental Statement of the Case in January 1997; they 
were involved obviously in some capacity in drafting the 
Motion; and they were aware of the subsequent Court order.  
These documents provided more than adequate notification of 
the information necessary to substantiate the claim.  
Further, adequate, contemporaneous VA examinations have been 
provided, and, as noted above, when this case came before the 
Board in June 2000, it was referred for a VHA expert medical 
opinion.

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claim and evidence relevant to the claim 
has been properly developed.  As such there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim.

The veteran and his representative contend, in substance, 
that the veteran suffers from a right elbow and hand 
disability secondary to the veteran's service-connected right 
shoulder disability.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of, or 
has been aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran's service medical records reflect that at the 
time of his enlistment examination of March 1957, evaluation 
of all systems, to include his upper extremities, was normal.  
A January 1961 separation examination report also reflects 
that the veteran's upper extremities were normal.  

An August 1965 reenlistment examination reflects that the 
veteran's upper extremities were normal.  In April 1967 the 
veteran was seen for repair of the right shoulder due to 
recurrent dislocations, which occurred when he reached behind 
him, abducting his right shoulder.  No history of back injury 
or injury to the right shoulder was reported at that time.  
In June 1967, the veteran underwent a periodic examination, 
the report of which reflects that he was recovering from an 
arthrotomy of the right shoulder to repair the shoulder 
capsule.  Clinical evaluation of the upper extremities was 
described as normal.  

An April 1969 separation examination report reflects that the 
veteran had a "semilunar" right shoulder and on his report 
of medical history filled out in conjunction with this 
examination, the veteran answered "yes" when questioned as 
to whether he had ever or was now suffering from a painful or 
"trick" shoulder or elbow.  The report of a December 1970 
reenlistment examination reflects that the veteran had a scar 
about the right shoulder, and he again reported that he had 
had or was then suffering from a painful or "trick" 
shoulder or elbow.  He also reported a history of shoulder 
surgery for recurrent dislocation.  

In October 1972, a surgical consultation was made, the record 
of which indicates that the veteran had a tumor of the right 
hand that had increased in size over a two month period.  It 
was noted to be a questionable ganglion.  There was also a 
notation of persistent ulnar neuropathy of six months' 
duration, which was worsening.  The consultation request 
asked that transposition be considered.  In February 1973, it 
was noted that the veteran had a ganglion cyst aspirated in 
October 1972.  At the time of the examination, the ganglion 
cyst had recurred. He was admitted to the surgical clinic for 
excision.  In March 1973, the veteran was hospitalized for 
removal of a ganglion cyst.  There was no numbness or loss of 
function, but the veteran complained that the dull radiating 
pain bothered him.  A May 1974 separation examination report 
indicates that the veteran's upper extremities were normal.  

The record reflects that service connection was established 
for a right shoulder disability effective in May 1977.  VA 
outpatient treatment records reflect that in June 1977 the 
veteran presented with complaints of severe right shoulder 
pain and reported that he had a sensation of tingling and 
numbness radiating along the inner aspect of the right arm 
and forearm, going to the fingers but no weakness of grip.  A 
July 1977 VA examination report reflects that physical 
examination revealed no impairment of function of the right 
elbow, hand or wrist.  An August 1979 VA outpatient treatment 
record indicates that the veteran was seen complaining of 
right shoulder pain with occasional numbness in the arm and 
difficulty using his hand.  

Further review of the record reveals that X-rays of the right 
elbow and hand taken in April 1993 were normal.  In August 
1993 a VA examination was accomplished, the report of which 
indicates that the veteran gave a history of injuring his 
right shoulder in service after he was thrown from a two and 
one half ton truck, sustaining a fracture and/or dislocation.  
He complained of pain down the right shoulder into the elbow, 
right hand and finger over the past several months.  Physical 
examination of the right elbow was essentially normal, with 
fairly normal movement noted.  The veteran did, however, have 
marked decreased ability to push or pull and stated that he 
had severe pain in his right shoulder when he attempted these 
maneuvers.  There did not appear to be any atrophy, but 
marked weakness of the thumb and first finger was noted.  It 
was further noted that all of the joints appeared to be 
essentially normal with a full range of motion, except that 
the veteran was unable to close his hand, and his grip - 
particularly the thumb and forefinger - was a "2-3" on a 
scale of "1-10."  It was noted that there appeared to be 
generalized weakness of almost the entire hand, wrist and 
elbow.  The examiner indicated that it was very difficult to 
evaluate whether this was all completely related to the 
veteran's service-connected right shoulder and due to the 
pain in the shoulder when he attempted to use the joints.  
The pertinent diagnoses were history of "fracture" 
dislocation of the right shoulder, with residual, marked 
limitation of motion of the shoulder and loss of use of the 
arm and hand, probably due to entrapment syndrome.

The veteran underwent another VA examination in December 
1993, the report of which reflects that he presented with 
complaints of pain in his right elbow, and index finger and 
thumb of his right hand with marked weakness.  The examiner 
noted that a review of the service records revealed no injury 
to the elbow or to the index finger or thumb of the right 
hand.  

Physical examination revealed that the veteran had full range 
of motion of the elbow and when distracted had just about 
full strength in the elbow.  Examination of the wrist 
revealed full motion and full strength, and examination of 
the hand revealed that the veteran was able to make a tight 
fist when distracted.  He was also able to go against 
resistance.  The examiner found no limitation of motion or 
limitation of strength in the hand, and indicated that it was 
difficult to evaluate the veteran because he had a great deal 
of overlay with the shoulder, elbow, hand and wrist.  

In concluding the examination report, the examiner noted that 
he found no evidence of any injury to either the elbow or the 
fingers and found no evidence of history of any injury to 
these areas.  It was his opinion that any disability in this 
area was not due to a simple operation of the right shoulder.  
He noted that the veteran blamed most of his condition on his 
shoulder and on a simple residual of a ganglion cyst removal 
from the right wrist, but the examiner stated his belief that 
there was no residual disability due to the ganglion cyst 
removal either.  Finally, he noted that findings related to 
the elbow and fingers were not present.  X-rays of the right 
wrist taken a few days later were negative.

In a March 1994 decision, the RO established service 
connection for the residuals of a ganglion cyst, 
postoperative, right wrist.  

In October 1995, the veteran and his spouse testified before 
a hearing officer at the RO.  The veteran testified that he 
had right elbow and hand trouble as a result of his service-
connected right shoulder disability, and stated he had pain 
from his right shoulder to his elbow and hand, and had 
trouble gripping because of the pain.  The veteran also 
complained of tingling in his fingers.  A hearing was also 
held at the Board in Washington, DC, in April.  The testimony 
presented by the veteran with his spouse as an observer, was 
essentially the same testimony provided to the hearing 
officer at the RO in October 1995.  The veteran's allegations 
remained essentially unchanged.

As noted above, in June 2000, the Board referred this issue 
for a VHA expert medical opinion.  The questions asked were 
the following: 

Does the medical record reflect the 
presence of an actual right elbow and/or 
right hand disability and, if so, what is 
the correct diagnosis?  Is it at least as 
likely as not that any current right 
elbow and/or right hand disability is 
etiologically related to the veteran's 
service-connected right shoulder 
dislocations or surgical repair?  

In July 2000, a response was received from a VA orthopedic 
specialist, who stated that he thoroughly reviewed the 
medical record.  The specialist related that the record did 
not reveal any presence of a right elbow or hand disability, 
and that the removal of the right wrist ganglion in 1973 was 
uneventful and without any functional disability.  Further, 
the specialist stated that there was no right elbow or right 
hand disability and therefore such could not be related to 
the service-connected right shoulder dislocations or repair.  

Finally, a VA general examination was accomplished in 
September 2000, in conjunction with the veteran's (since 
granted) claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
In any event, the veteran again complained of pain and 
numbness in the right elbow, and on physical examination, as 
had previously been the case, no objective findings (no 
swelling, deformity, etc.) were made regarding the elbow or 
hand, and X-rays of the right elbow and hand were, again, 
normal.  Diagnoses included the right shoulder disability and 
status post removal of the ganglion cyst (with no sequelae), 
but no mention was made regarding the right elbow or hand.  

Taking into account all of relevant evidence, discussed 
above, the Board finds that service connection is not 
warranted for a right elbow and hand disability secondary to 
the veteran's service-connected right shoulder disability.  

The Board acknowledges that the veteran has been seen with 
complaints of pain, tingling, and numbness in the right upper 
extremity intermittently since the late 1970s, and perhaps at 
times he does experience such symptoms.  However, the weight 
of the evidence does not indicate that the veteran suffers 
from a right elbow or hand disability, as opposed to claimed 
symptoms, secondary to the veteran's service-connected right 
shoulder disability or otherwise.  

The Board does note that, as discussed above, while the 
veteran's right elbow was essentially normal on examination 
in August 1993, he was noted to have marked weakness of the 
thumb and first finger, was unable to close his hand, and had 
generalized weakness of the almost entire hand.  The examiner 
did, however, state that it was difficult to evaluate whether 
or not the veteran's hand and elbow weakness was 
"completely" related to the veteran's right shoulder 
disability, and "diagnosed" right arm and hand symptoms 
(loss of use) probably due to an entrapment syndrome.  

Thus, in an albeit confusing manner, the examiner seemed to 
have indicated that it was possible that certain hand or 
elbow symptoms - or maybe even disabilities - were related to 
the right shoulder disability.  The confusion stems from the 
examiner's remark that these symptoms were probably related 
to an entrapment syndrome, although the examiner may have 
been stating that the syndrome itself was possibly related to 
the right shoulder disability.  In any event, while this 
examiner found it difficult to determine whether or not right 
hand and elbow symptoms (in this case, weakness and/or some 
loss of use) were completely related to the veteran's right 
shoulder disability, more recent medical records reflect that 
the veteran does not currently suffer from a right elbow or 
hand disability, much less such disability secondary to the 
veteran's service-connected right shoulder disability.  

In this regard, it is noted that in December 1993, full 
strength and range of motion of the right elbow and hand were 
elicited on examination, and the examiner noted that there 
was no evidence of a current or past "injury" to these 
areas.  The examiner also noted that findings related to 
these areas were not present.  The examiner also noted that 
if there was any disability in this area, it was not due to 
the right shoulder operation.  

Of particular significance, the orthopedic specialist who 
recently - and thoroughly - reviewed the record, indicated 
that the veteran did not suffer from a right elbow or hand 
disability.  Such was confirmed, yet again, on recent 
examination of September 2000, the elbow and hand were again 
found to be normal.  

The current objective medical evidence of record does not 
show that the veteran currently has a right elbow or hand 
disability, secondary to his service-connected right shoulder 
disability or otherwise.  In fact, while certain symptoms or 
complaints had been documented in the evidence, a elbow or 
hand disability was never diagnosed.  It is pointed out that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); see Degmetich v. Brown, 104 
F.3d 1328 (1997).

The Board finds that the preponderance of the evidence does 
not demonstrate that the veteran suffers from a right elbow 
and hand disability, or that any such disability is secondary 
to his service-connected right shoulder disability.  The 
veteran himself has presented no evidence of such and while 
his testimony has been carefully considered, there is no 
indication in the record that he has a medical background or 
training.  Therefore he does not have the expertise to 
provide a medical opinion concerning the existence of such 
disabilities, and the diagnoses thereof.  His statements and 
contentions in this regard are thus entitled to no probative 
weight.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Given the particular facts of this case, as well as the RO 
(and the Board) having complied with the necessary obligation 
to notify and assist the veteran, as mentioned above, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid in substantiating the veteran's 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Accordingly, the Board does not 
find that this claim needs to be remanded.


ORDER

The appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

